DETAILED ACTION
	Applicant’s amendments to the claims, filed on 10/7/2021, were received. Claims 1, 7, 8, 11, and 12 were amended. Claims 3-6, 9-10, 13-14 were canceled. Claim 15 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation (1)
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	

Claim Interpretation (2)
	The limitation “a discharge port side of a through hole” in claim 1 provides proper antecedent basis for “the discharge port” in claim 1 since the limitation “a discharge port side of a through hole” is understood to correspond to a discharge port on a side of a through hole. See MPEP 2173.05(e). (Spec., Pg. 16, last paragraph).

	The limitation “the width direction” in the recitation “the width direction of the flat surface” in claim 1 has antecedent basis since a “surface” corresponds to a two-

Claim Objections
The objections on claims 3 and 4 are withdrawn since the claims were canceled.

Claim Rejections - 35 USC § 112
The rejections on claims 3, 4, 5, 6, and claims 9, 10, 13, 14 (as being dependent on claims 3 and 4) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn since the claims were canceled.

Claim 1, and claims dependent therefrom, and claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the first pair of tapered surfaces being inclined against the central axis” in line 12. Claim 1 recites “the second pair of tapered surfaces being inclined against the central axis” in line 18.
	A central axis is inherent of various components. Thus, it is unclear that the recitation of “central axis” recited above is referring to the central axis of the nozzle body previously recited in line 4 of claim 1, or the central axis of another component. The of the nozzle body” for clarity.

	Claim 1 recites “the longitudinal direction of the nozzle body” in lines 8-9. There is lack of antecedent basis for “the longitudinal direction”. The limitation will be interpreted as “a longitudinal direction of the nozzle body” for clarity.

	Claim 15 recites “wherein the second pair of tapered surfaces of the excessive seal leveling portion comprises a first tapered surface that is disposed such that an angle between the first tapered surface and a member upon which a sealant is to be applied is about five degrees”. This limitation is indefinite since it is unclear whether “first tapered surface” is referring to the tapered surfaces of the excessive seal leveling portion previously recited in the claim, or different tapered surfaces.
	The limitation will be interpreted as “wherein the second pair of tapered surfaces of the excessive seal leveling portion are disposed such that an angle between each second pair of tapered surfaces and a member upon which a sealant is to be applied is about five degrees” for clarity and in accordance with Applicant’s specification (Spec., Pgs. 26-27).

Claim Rejections - 35 USC § 102
	The previous claim rejections under 35 U.S.C. 102(a)(1) are withdrawn since independent claim 1 was amended.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (USP 3559234, already of record) in view of Painter (USP 2988775) and Cheney (US 20060032009).

	Regarding claims 1, 2, and 15, Swayze teaches a sealant-discharging nozzle comprising: 
a nozzle body 10; 
a curved surface of neck 15 provided on the nozzle body 10, the curved surface being formed on a discharge port side of aperture 25 (through hole) that extends along a central axis of the nozzle body 10 (col. 3, lines 14-34; see for example Fig. 3); 
a grooved surface 39 (cutout) formed on a first side with respect to the neck 15, the grooved surface 39 (cutout) having a shape in which a separated distance from the aperture 25 (discharge port, through hole) becomes larger as the grooved surface 39 (cutout) becomes closer to a center in the width direction of the neck 15 (col. 3, lines 72-75 through col. 4, lines 1-4; see for example Fig. 1);
a substantially planar portion 37 that is, with respect to the curved surface of neck 15, formed on a second side opposite to the first side (col. 3, lines 61-71; see for example Figs. 3 and 4);
legs 31, 33 (nozzle positioning portion) that comprises a first pair of tapered surfaces disposed on opposite sides of the neck 15, respectively, in the width direction of the neck 15, the legs 31, 33 (first pair of tapered surfaces) being inclined against the central axis of the nozzle body 10 so that a gap between the legs 31, 33 (first pair of 

Swayze further teaches the neck 15 is cylindrical (col. 3, lines 28-29), and thus has a curved surface.
Therefore Swayze does not explicitly teach the neck 15 having a flat surface. Swayze also does not teach that the substantially planar portion 37 is disposed at an angle of substantially 45º against the longitudinal direction of the nozzle body 10.
However, Painter teaches a body 11 corresponding to neck 15 of Swayze (col. 2, lines 22-28; see for example Figs. 1 and 3). Painter further teaches that the body 11 comprises a mouth 14 (discharge port) and a leading portion 23 (flat surface) being formed on a discharge port side of a passage 12 (through hole) that extends along a central axis of the nozzle body 11, and a substantially planar portion 28 that is, with respect to the leading portion 23, formed on a second side opposite to the first side, the planar portion 28 disposed co-planar with face-plane 25 at an angle of substantially 45º against the longitudinal direction of the nozzle body 11, for the benefit of smoothing the discharged material (col. 2, lines 37-70; see for example Figs. 1-3 and 5-6). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle body neck and planar portion in the apparatus of Swayze to be flat and oriented 45º against the longitudinal direction of the nozzle body, respectively, as taught by Painter, for the benefit of smoothing the discharged material.

Swayze further teaches an excessive seal leveling portion comprising fins 35 (col. 3, lines 46-52; see for example Figs. 3 and 4).
Swayze does not explicitly teach that the legs 31,33 comprise a second pair of tapered surfaces as an excessive seal leveling portion abutting legs 31,33, respectively, wherein an angle between each second pair of tapered surfaces and a member upon which a sealant is to be applied is about five degrees.
However, Cheney teaches an excessive seal leveling portion that comprises a second pair of tapered surfaces (18, 18) (see for example Fig. 2) abutting a first pair of surfaces (24, 24) and disposed on opposite sides thereof, respectively, in the width direction of a flat surface (22), each second pair of tapered surfaces (18, 18) having inclined angles (60) smaller than those of the first pair of surfaces (24, 24) disposed on the opposite sides of the flat surface (22) in the width direction of the flat surface (22), for the benefit of providing an area for collecting compound (para 0037; see for example Fig. 6). Cheney further discloses that the angle 60 “may be chosen” to provide an area for collecting compound (para 0037). Although Cheney teaches a range between 10º-20º for the angle and does not explicitly teach 5º, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980; MPEP § 2144.05, II.)). It is further noted that Applicant’s specification does not disclose that providing the angle at 5º is patentably significant (Spec., Pgs. 26-27). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs 31,33 of Swayze to .


Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (USP 3559234, already of record) in view of Painter (USP 2988775) and Cheney (US 20060032009) as applied to claims 1 and 2 above, and in further view of Weinmann (US 20170008024, already of record) and Moon (WO 2012025748, already of record).
Regarding claims 7, 8, 11 and 12, Swayze further teaches a tube 41 (seal gun) to and from which the sealant discharging nozzle is attachable and detachable via head 13 (col. 3, lines 13-23; col. 4, lines 15-27; see for example Fig. 5), wherein the sealant discharging nozzle is configured to be held by the tube 41 (seal gun) while being inclined to a side opposite to an advancing direction (see for example Fig. 5).
Swayze does not explicitly teach a robot arm coupled to the tube 41 (seal gun).
However, Weinmann teaches a nozzle 46 (seal gun) to and from which a dispensing tip 46 (sealant discharging nozzle) is attachable and detachable (para 0035,  0037; see for example Figs. 3A-B and 4); an end effector 44 (robot arm) coupled to the nozzle 46 (seal gun) (para 0033; see for example Fig. 3A); wherein the dispensing tip 46 (sealant discharging nozzle) is configured to be held by the end effector 44 via nozzle 46 (seal gun) while being inclined to a side opposite to an advancing direction of the end effector 4 (robot arm), for the benefit of dispensing sealant along corner 79 formed by surfaces 72 and 74 (para 0052; see for example Fig. 9A-C). The provision of In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 220 (CCPA 1931). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a driving device with the apparatus of Swayze in the claimed manner, as taught by Weinmann, for the benefit of dispensing sealant along corners.

	Weinmann further teaches that the holding device may comprise various attaching/detaching mechanisms (para 0036-0037).
Weinmann does not explicitly teach that the holding device comprises an engaging pin.
However, Moon teaches an engaging pin (52) configured to be attached to a seal gun (Pg. 4, lines 24-27), the engaging pin (52) being capable of engaging with an engaging groove of a sealant discharging nozzle (10), for the benefit of exchanging the nozzle (Pg. 8, lines 26-38 through Pg. 9, lines 1-19; for motivation see Pg. 3, lines 24-37; see for example Figs. 6 and 7). An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the previous art combination above to comprise the claimed engaging pin and groove, as taught by Moon, for the benefit of exchanging the nozzle.


Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/590,633 in view of Painter (USP 2988775).
Claim 1 of Application No. 16/590,633 discloses every limitation of instant claim 1 except for: “a flat surface provided on the nozzle body formed on the discharge port of a through hole”; and “a substantially planar portion that is, with respect to the flat surface, formed on a second side opposite to the first side, the substantially planar portion disposed so as to be inclined substantially 45º against the longidtuinal direction of the nozzle body”.
It is noted that the limitation “the through hole extending along a central axis of the nozzle body; a discharge port that is an opening of the through hole provided in an end surface of the nozzle body” recited within the context of claim 1 of Application No. 16/590,633 corresponds to “a discharge port side of a through hole that extends along a central axis of the nozzle body” recited in instant claim 1.
It is further noted that the limitation “a cutout formed on a first side in the first direction with respect to the discharge port” recited in claim 1 of Application No. 16/590,633 corresponds to “a cutout formed on a first side with respect to the flat surface” recited in instant claim 1, since the flat surface is formed on the discharge port.
However, Painter teaches a body 11 corresponding to neck 15 of Swayze (col. 2, lines 22-28; see for example Figs. 1 and 3). Painter further teaches that the body 11 comprises a mouth 14 (discharge port) and a leading portion 23 (flat surface) being .
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717